Citation Nr: 0502554	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, status post laminectomy, L5-S1, currently at 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the RO sent the veteran a letter in July 2002, 
informing him of the passage of the VCAA and providing him 
information with respect to his claim for an increased 
rating, the RO did not specifically inform the veteran of 
what it would take to substantiate his claim for a rating in 
excess of 20 percent for a lumbar spine disability, status 
post laminectomy, L5-S1.  This is especially significant in 
light of changes in regulations used to evaluate diseases and 
injuries of the spine.

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
A review of the claims folder indicates that the only VA 
examinations that the veteran was accorded for his service-
connected low back disability did not provide sufficient 
evidence to evaluate the veteran's associated urinary and 
bowel difficulties.  

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the veteran if further action is required on his part.

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an increased rating for low 
back disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2. Thereafter, the RO should schedule 
the veteran for a VA examination of his 
urinary and bowel systems.  The 
examinations are necessary to determine 
the severity of impairment caused by 
his service-connected lumbar spine 
disorder.  The claims file, along with 
all additional evidence obtained 
pursuant to the instructions above, 
must be made available to and reviewed 
by the examiner(s).  

All necessary tests and studies should 
be conducted.  Clinical findings should 
be elicited so that both the old and 
new rating criteria may be applied.  
Specifically, with regard to the 
claimed urinary disorder the examiner 
should be asked the following 
questions:

?	Whether there is obstructed voiding 
and urinary retention requiring 
intermittent or continuous 
catheterization. 

With regard to the claimed bowel 
disorder the examiner should be asked 
the following questions:

?	Whether there is stricture of the 
rectum or anus resulting in moderate 
reduction of lumen, or moderate 
constant leakage; or
?	Whether there is severe, moderate or 
mild prolapse of the rectum.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate 
the appellant's claim.  The RO should 
then re-adjudicate the veteran's claim 
in light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC), 
evaluating the veteran's claim under 
38 C.F.R. § 4.71a as it was at the time 
the veteran filed his claim, and as 
amended two times during the pendency 
of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  

The RO is specifically directed to 
Diagnostic Codes (DC) 7333- 7334 and 
7101.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




